Citation Nr: 1732374	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 30, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his counselor


ATTORNEY FOR THE BOARD

Hellen Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In November 2014, the Board granted the Veteran's claim of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) and remanded the remaining claim on appeal for further development.

In December 2015, the RO increased the Veteran's rating for PTSD to 50 percent, effective April 30, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's review of the record appears to show that the AOJ has substantially complied with the directives of the November 2014 remand. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Nevertheless, the Board finds that remand of the appeal is warranted because review of the record has also revealed outstanding treatment records relevant to the Veteran's claim.  Specifically, the record shows that the Veteran has attended individual and group therapy sessions at the St. Paul Vet Center in New Brighton, Minnesota.  See February 2011 VA examination report (reflecting that the Veteran attends group therapy at a Vet Center), April 2012 VA examination report (reflecting that the Veteran attends individual and group therapy at the St. Paul Vet Center with Carl Sporer, LICSW), and February 2011 VA examination report (reflecting that the Veteran participates in individual counseling at New Brighton Vet Center).  A January 2011 letter from the Veteran's therapist Carl Sporer indicates that the Veteran began therapy at the St. Paul Vet Center in New Brighton, Minnesota, in about 2009 or 2010.  Therefore, on remand, the AOJ should attempt to obtain these outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from September 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Obtain any necessary authorization from the Veteran for VA to obtain relevant individual and group therapy records from the St. Paul Vet Center in New Brighton, Minnesota dating from about 2009 or 2010.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

